DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5,9-13, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Shacham et al. (2018/0005074).
 	As per claims 1-3,9-11,17,19 Shacham et al. discloses in figures 4 and 9 an apparatus, comprising: a plurality of compute units (405) of an artificial neural network configured to store weight values (a1-a9) for the artificial neural network (figure 9b), two-dimensional shift register (406, figure 4) whose register beneat a computing unit is considered local input buffer for that unit, and a control circuitry (309 see figure 3) 
 	As per claims 4,12 and 18, Shacham et al. discloses in figure 4 a local data link between registers in the the two-dimensional shift register for transfer of the data between the first of the plurality of compute units and the second of the plurality of compute units, wherein the local data link is not coupled to the unified buffer.  
 	As per claims 5, 13, Shacham et al. discloses in figure 9, the plurality of compute units comprise at least a portion (a1-a9) of a weight-stationary artificial neural network.  

Claim 6-8,14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shacham et al. (2018/0005074) in view of Prezioso et al. “Training and Operation of an Integrated Neuromorphic Network Based on Metal-Oxide Memristors”.
 	As per claim 6 and 14, it is noted that Shacham et al.  does not the plurality of compute units comprise non-volatile memory arrays that are configured to perform in-memory operations by applying the weight values on input data.  However, Prezioso et 
 	As per claim 7,15 and 20, Prezioso et al inherently discloses in pages 5-6, weight values (W) are encoded by programmed states of non-volatile memory cells in a non-volatile memory array of an in-memory computing device.  
 	As per claims 8 and 16, Prezioso et al. discloses in eq. (3) and figure 3, the weight values are each encoded by programmed states of a differential crosspoint memristor arrangement formed by two coupled non-volatile memory cells (corresponding to G+ and G-); and wherein each differential crosspoint memristor arrangement of the plurality of compute units includes a first non-volatile memory cell coupled to a first word line (vertical line) and a bit line (horizontal line), and a second non-volatile memory cell coupled to a second word line and the bit line.  

The prior art made of record and not relied upon disclosing neural networks is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731. The examiner can normally be reached Monday-Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/CHUONG D NGO/Primary Examiner, Art Unit 2182